Citation Nr: 0738781	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as secondary to service-
connected migraine headaches.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
June 1956.

This matter arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied an 
increased evaluation for migraine headaches.

In May 2000, the veteran testified before a Hearing Officer.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

In October 2002, the Board issued a decision that denied a 
disability evaluation in excess of 30 percent for migraine 
headaches.  The veteran appealed that decision. In May 2003, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties and vacated the 
Board's October 2002 decision.  The Board remanded the matter 
to the RO in November 2003 for the purpose of curing due 
process deficiencies that were raised in the Joint Motion.  
The matter was returned to the Board in December 2004 for 
further appellate consideration.

This appeal also stems from a July 1997 rating decision that 
denied service connection for an acquired psychiatric 
disability, secondary to service-connected migraine 
headaches.  The Board remanded the matter in October 2003 in 
order to obtain additional evidence.  In December 2004, the 
veteran's claims folder was returned to the Board for 
appellate consideration.

In April 2005, the Board denied the veteran's service 
connection claim for an acquired psychiatric disability, and 
for an evaluation in excess of 30 percent for migraine 
headaches.  The veteran appealed that decision.  In August 
2006, the Court vacated the Board's April 2005 decision and 
remanded the case to the Board for compliance with the 
instructions in the August 2006 Joint Motion.

In April 2007, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include depressive 
disorder, NOS, and schizophrenia, did not manifest in service 
or within one year of service discharge, and a preponderance 
of the evidence is against a finding that the veteran's 
psychiatric disability was caused or aggravated by his 
service-connected migraine headaches.  

2.  The veteran's service-connected migraine headaches are 
shown to be 
productive of a disability picture that closely approximates 
that of completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

3.  The objective evidence does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
migraine headaches, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and was not the result of a service- 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a 50 percent disability evaluation, but 
no higher, for migraine headaches are met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of letters 
sent to the veteran in January 2004 and August 2004 that 
fully addressed all four notice elements.  These letters 
informed the veteran of what evidence was required to 
substantiate his claims, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
veteran has also been advised as to how effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, the veteran's contentions, records from the VA 
Medical Center in San Juan, and evidence from the State 
Insurance Fund, the Department of Health of the Commonwealth 
of Puerto Rico, R. Lopez, M.D., W.H. Fleming, M.D., F.E. 
Alvarez, M.D., and R.P. Barreras, M.D.  In response to a 
supplemental statement of the case issued in July 2007, the 
veteran indicated, in the same month, that he had no further 
comment concerning his appeal, and requested that the case be 
sent to the Board for appellate review.  Neither the veteran 
nor his representative has specifically identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


A.  Service Connection Claim

The veteran asserts that he is entitled to service connection 
for a psychiatric disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

Post-service VA medical evidence dated in 1969 and 2000 show 
a diagnosis of schizophrenia.  The most current medical 
evidence dated in June 2007 shows a diagnosis of depressive 
disorder, not otherwise specified (NOS).  The veteran does 
not contend, nor does the evidence show, that his current 
psychiatric disability was incurred during active service.  
The veteran's service medical records, to include a June 1956 
separation examination report, are absent any findings of 
complaints, treatment, or diagnosis of a psychiatric 
disability.  

The veteran also does not assert that his psychiatric 
disability was diagnosed within one year of his service 
discharge.  He specifically reported at his May 2000 personal 
hearing that he did not recall receiving any psychiatric 
treatment in service, and that he did not start receiving 
treatment psychiatric problem until 1969, approximately over 
12 years post-service.  Rather, the veteran contends that his 
current psychiatric disability was caused and/or aggravated 
by his service-connected migraine headaches. 

On review, the Board finds that the preponderance of the 
evidence does not relate the veteran's depressive disorder or 
any other acquired psychiatric disability to his service-
connected migraine headaches.  The veteran has not submitted 
any competent medical evidence to support his contention.  

The only medical evidence addressing the relationship between 
the veteran's psychiatric disability and his headaches is not 
favorable to his claim.  In this regard, the veteran was 
afforded a VA psychiatric examination in September 2004 for 
the purpose of determining the etiology of his claimed 
psychiatric disability.  Following a detailed review of the 
claims folder, the VA examiner opined that the veteran's 
neuropsychiatric condition (diagnosed as depressive disorder, 
NOS with associated anxiety) was "not in any way related to 
his service-connected headaches." The examiner found that the 
evidence "clearly" showed that the veteran's psychiatric 
disability was etiologically related a head injury that 
occurred in 1969, which was a post-service, work-related 
accident.  The examiner noted that reports from private 
psychiatrists, which had been obtained by the direction of 
the State Insurance Fund, repeatedly related the veteran's 
psychiatric problems to the post-service head injury.  The 
examiner also observed that none of those reports contained 
any findings that the veteran's headaches were an etiologic 
factor.  A review of the claims folder supports the 
examiner's conclusions.

Similarly, a June 2007 VA examiner reviewed the veteran's 
history, records, and evaluations, and indicated that the 
veteran's correct and current neuropsychiatric disability is 
depressive disorder, NOS.  The examiner concluded that such 
disability is not due to, caused by, or the result of, his 
service-connected migraine headaches.  The June 2007 examiner 
stated that the veteran's psychiatric disability is not 
related "at all" to his service-connected migraine 
headaches.  The examiner further concluded that the veteran 
did not undergo a permanent increase in the severity of his 
mental condition due to his service-connected migraine 
headaches.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's psychiatric 
disability was caused or aggravated by his service-connected 
migraine headaches.  The June 2007 VA examiner specifically 
stated that the veteran's psychiatric disability was not 
aggravated by his migraines.  See Allen, supra.  

Rather, the medical and historical evidence establishes that 
the veteran's psychiatric disability was caused by a post-
service head injury.  Parenthetically, the Board notes that 
the veteran underwent a VA psychiatric examination in August 
1969.  He reported at that time that he became "loco" after 
suffering a head injury on July 2, 1969.  No medical findings 
were made to the contrary.  Similarly, the records from the 
State Insurance Fund plainly relate the veteran's psychiatric 
disability to his workplace accident that occurred in 1969.  
Those records show that the veteran repeatedly provided a 
history of losing his balance in a chair at work, falling 
backwards, striking his head, and suffering from psychiatric 
problems since that time.  The records indicate that the 
veteran did not return to work.  Further, although references 
were made to the veteran's active service and his problem 
with headaches, none of the records relate the veteran's 
psychiatric disorder to any incident, accident, or disability 
related to his active service.  In fact, the veteran was 
ultimately awarded a disability pension from the Industrial 
Commission of Puerto Rico based on the relationship between 
his "emotional condition" and his workplace head injury.

The Board recognizes the veteran's opinions to the effect 
that his current psychiatric disability is related to his 
service-connected migraine headaches, however, his opinions 
as to medical matters are without probative value because the 
evidence does not show that he possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for an acquired 
psychiatric disability must be denied.  As the preponderance 
of the evidence is against the veteran's service connection 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).


B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 percent rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Service connection for tension headaches was granted in 
October 1969, and a 10 percent disability evaluation was 
assigned.  By a rating decision dated in November 1995, the 
10 percent disability evaluation was increased to 30 percent.  
The RO also reclassified the veteran's tension headache 
disability to migraine vascular headaches.  The veteran filed 
his claim for increase in December 1995.

At a September 1994 VA neurological examination, the veteran 
indicated that his headaches were bi-temporal with radiation 
backwards, mixed, oppressive, and pulsatile, and were 
accompanied by an occasional sensation of nausea.  He 
described daily episodes of headaches lasting several days at 
a time, which he would treat with ice bags, medication, and 
bedrest.  He claimed that his episodic headaches were 
prostrating, and, at times, so severe as to require him to go 
to the emergency room at the local health clinic.  On 
examination, review of cerebral functions showed no aphasia, 
apraxia, or agnosia, and there was no impairment of the 
cranial nerves.  The diagnosis was headaches.

At a November 1996 VA neurological examination, the veteran 
reported a history of headaches since service and added that 
the headaches were preceded by sensations of nervousness, 
depression, stomach pain, and nausea.  He described the 
headaches as right hemicranial, severe, mixed, oppressive, 
pulsatile, and daily, with prostrating episodes lasting 
several hours and causing interruption of all activities. He 
indicated that the headaches were alleviated by sleep and 5 
mg. of Valium. Examination again revealed no aphasia, 
apraxia, or agnosia, and no cranial nerve impairment.  The 
diagnosis was vascular headaches.

At a May 2000 VA examination, which was conducted by the same 
examiner who conducted the previous VA neurological 
examinations in September 1994 and November 1996, the 
complaints and findings were noted to be essentially the same 
as before.  The veteran again described daily, prostrating 
episodes of headaches that had the same characteristics as 
those described at the November 1996 examination, and which 
would last for several hours and would interrupt all 
activities.  Examination did not reveal any aphasia, apraxia, 
agnosia, impairment of cranial nerves, or pathologic 
reflexes.  The sensory system was grossly normal, and there 
was no focal motor deficit.  The diagnosis was vascular-type 
headaches.

A June 2004 treatment note reflected that the veteran 
suffered from migraine "without mention on intractable 
migraine."  An August 2005 VA treatment note shows an 
assessment of controlled migraine headaches.  

In May 2007, the veteran presented to the VA Medical Center 
with complaints of a "severe" headache accompanied by 
nausea and blurred vision.  Diagnostic impression was acute 
migraine, rule out cluster headache.  He was admitted to the 
"UCU," given medication, and later discharged.  

On June 2007 VA examination, the veteran reported having 
weekly migraine headaches, mostly prostrating attacks, 
lasting one to two days.  On motor examination, there was 
evidence of generalized weakness; there was mild hypertonus 
with some cogwheeling; muscle bulk was normal.  The veteran 
presented with head nodding and tremors of the arms.  Sensory 
examination was essentially normal.  Diagnosis was migraine 
headaches.  It was noted that during a prostrating episodes, 
the headaches severely affect usual daily activities, such as 
completing chores, shopping, exercising, sports, recreation, 
traveling, feeding, bathing, dressing, toileting, and 
grooming.  It was noted that the veteran reported that he had 
been absent from work due to headaches.  The examiner 
indicated that the veteran's headaches most likely resulted 
in severe economic inadaptability, explaining that the 
veteran's "fastly recurrent" headaches have been a strong 
factor, together with his other conditions, for not keeping a 
steady job.  

Given the most recent VA examination findings, the veteran's 
contentions, and resolving all doubt in favor of the veteran, 
the Board finds that his migraine headaches more nearly 
approximate a 50 percent evaluation under Diagnostic Code 
8100.  The veteran most recently reported suffering from 
weekly prostrating headaches lasting one to two days in 
duration, and the June 2007 VA examiner specifically stated 
that these prostrating attacks severely affect the veteran's 
usual daily activities and most likely are productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.7.  
Accordingly, the Board finds that a 50 percent evaluation is 
warranted for the veteran's service-connected headaches.

The Board notes that there is no basis for an evaluation in 
excess of 50 percent under Diagnostic Code 8100, as such 
evaluation is the maximum allowable under that Code.  The 
Board finds no other relevant code sections under which to 
evaluate the veteran's migraine headaches.  For example, 
there is no evidence of convulsions as would warrant a 60 
percent evaluation under Diagnostic Code 8104.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).   
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board notes that the veteran's migraine 
headaches have not objectively been shown to markedly 
interfere with employment (i.e., beyond that 
contemplated in the assigned evaluation).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, claimed as secondary to service-connected 
migraine headaches, is denied.

Entitlement to an initial evaluation of 50 percent, but no 
higher, for migraine headaches is granted, subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


